Citation Nr: 1514029	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-32 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served from June 1965 to May 1966 to include combat service where he was wounded in action.    

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of the hearing is of record.

The Board notes that since the last Statement of the Case the Veteran has submitted additional evidence with a waiver of AOJ consideration in the first instance.


FINDING OF FACT

It is at least as likely as not that the appellant's service connected disabilities alone render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran is service-connected for coronary artery disease rated as 60 percent disabling; posttraumatic stress disorder (PTSD) rated as 50 percent disabling; surgical residuals of a left eye removal rated as 40 percent disabling; diabetes mellitus type II rated as 20 percent disabling; peripheral neuropathy of the right upper extremity rated as 20 percent disabling; peripheral neuropathy of the left upper extremity rated as 10 percent disabling; sensory neuropathy of the right lower extremity rated as 10 percent disabling; and sensory neuropathy of the left lower extremity rated as 10 percent disabling.  He contends that his service connected disabilities prevent him for obtaining and maintaining substantially gainful employment.  

The evidence shows that the Veteran is unemployed and he last worked full time in 2008.  Various VA examinations conducted between 2008 and 2012 essentially concluded that the Veteran's service connected disabilities independently, may limit but, do not independently  preclude all types employment.  The March 2012 VA examiner, however, opined that although posttraumatic stress disorder by itself might not cause the Veteran to totally be unable to be employed it would cause serious impairment in his ability to function occupationally.  According to the VA examiner, the psychiatric conditions cause significant impairment in his being able to secure and maintain substantially gainful employment.  

Furthermore, in June 2014, Michael Dehning, M.D., a cardiologist, opined that employment would be detrimental to the Veteran's health and certainly not worth the risk.  He strongly advised that the Veteran remain unemployed if at all possible.  His assessment was based on physical examination of the Veteran and his training and experience as a physician.  

The Veteran has testified that he finds it difficult to be around people.  It was also stated during the hearing that he had a serious heart condition and that his left eye had been removed so he has a lack of depth of perception.  He also claims to have limited motor skills.  

After considering the March 2012 VA examiner's opinion, the opinion of Dr. Dehning, the Veteran's testimony and lay statements, as well as his VA treatment records, the Board finds that the cumulative effects of his service connected disabilities render him unable to secure or follow a substantially gainful occupation. Accordingly, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is established under the doctrine of reasonable doubt.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

The appeal is allowed.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


